DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the RCE/amendment filed on 12/20/2021.  
Claim(s) 1-15 is/are pending in the application.
Independent claim(s) 1, 11-12 was/were amended.
Dependent claim(s) 6, 15 was/were amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Allowable Subject Matter
Claim(s) 1-15 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim(s) 1-15 was/were carefully reviewed and a search with regards to independent claim(s) 1, 11-12 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1-15 and specifically independent claim(s) 1, 11-12, the prior art search was found to neither anticipate nor suggest a method/medium/device for simulating avatar attention in a virtual environment, comprising the steps of: for a given avatar within the environment, periodically calculating respective interest values for each of a plurality of elements in the virtual environment in dependence upon one or more factors, wherein at least one of said factors is evaluated responsive to a relationship between the respective element and that given avatar; selecting the element with a highest calculated interest value among the respective interest values calculated for each of the plurality of elements in the virtual environment; and causing a representation of that given avatar’s eyes to point at the selected element within the virtual environment, wherein the at least one of said factors includes a value proportional to the number of other avatars for which the element is currently selected as the element with the highest calculated interest value among the respective interest values, wherein the at least one factor evaluated responsive to a relationship between the respective element and that given avatar includes a value proportional to a length of time the element has previously been selected as a most interesting element for the given avatar (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612